Citation Nr: 1433776	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  12-03 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a lung disability as a residual of bilateral lobar pneumonia, to include chronic obstructive pulmonary disease (COPD), emphysema, and asthma.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from February 1961 to January 1962.

This matter came to the Board of Veterans' Appeals (Board) on appeal from October 2009 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In the October 2009 rating decision, the RO denied the appellant's application to reopen a previously denied claim of entitlement to service connection for a lung disability, residuals of bilateral lobar pneumonia, claimed as asthma.  In the June 2013 rating decision, the RO, inter alia, denied service connection for COPD and emphysema, as well as a total rating based on individual unemployability due to service-connected disability.  

As set forth below, the appellant's claim of service connection for COPD/emphysema was previously denied by the Board.  Although the RO certified the issue of service connection for COPD/emphysema as a new claim, the Board finds that, in light of the appellant's contentions and the evidence of record, his current claim is not for a new disability separate and distinct from that which was previously considered and denied.  Rather, the two claims have the "same factual basis" for purposes of 38 U.S.C. § 7104(b).  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 204-05 (2009).

Under these circumstances, new and material evidence is required to reopen the claim and the Board is obligated by statute to consider whether new and material evidence has been received prior to addressing the merits of this claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (holding that the Board does not have jurisdiction to consider a claim which has previously adjudicated unless new and material evidence is presented).  Thus, the Board has recharacterized the issue as set forth on the cover page of this decision.  Given the favorable outcome below, it is clear that the appellant has not been prejudiced by the Board's actions.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In May 2014, the appellant testified at a Board hearing at the RO.  At the hearing, the appellant moved to advance his case on the docket due to financial hardship.  That motion has been granted and the appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As set forth below, a remand is necessary with respect to the issue of entitlement to service connection for a lung disability, to include asthma, COPD, and emphysema, as well as the issue of entitlement to TDIU.  These issues are addressed in the REMANDED portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In an unappealed April 1997 decision, the Board denied service connection for residuals of bilateral lobar pneumonia, to include chronic obstructive pulmonary disease, on the basis that there was no causal relationship shown between the appellant's current lung disability and in-service episodes of pneumonia.  

2.  In an unappealed March 2009 decision, the Board denied service connection for a lung disability, claimed as asthma, finding that the most probative evidence established that there was no causal relationship between the appellant's current lung disability and his active service.  

3.  Evidence received since the April 1997 and March 2009 Board decisions includes a November 2013 letter from Michael Baaklini, M.D. opining that the appellant's current lung pathology "is directly related to his previous pneumonia that he had suffered while he was in the service."  This evidence, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim raises a reasonable possibility of substantiating the claim of service connection for a lung disability.


CONCLUSIONS OF LAW

1.  The April 1997 Board decision denying service connection for a lung disability, residuals of lobar pneumonia, is final.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 20.1100 (2013).

2.  The March 2009 decision denying service connection for a lung disability, claimed as asthma, is final.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 20.1100 (2013).

3.  New and material evidence has been received to reopen the previously denied claim of service connection for a lung disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lung disability, to include COPD, emphysema, and asthma, is reopened.  


REMAND

VA's duty to assist includes obtaining a medical opinion if one is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  After reviewing the available record in light of the applicable legal criteria, the Board concludes that an additional examination and opinion is necessary in order to clarify the nature and etiology of the appellant's current lung disability.

The Board further notes that the appellant contends that he is unable to work as a result of his lung disability.  Given the appellant's contentions and the evidence of record, the Board finds that the issue of entitlement to service connection for a lung disability should be resolved prior to further consideration of his entitlement to TDIU.  See e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined and VA is required to decide those issues together).  Thus, the Board's consideration of the TDIU issue will be held in abeyance pending additional action on the claim of service connection for a lung disability.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The appellant should be scheduled for a VA medical examination by a pulmonary specialist for the purpose of clarifying the nature and etiology of any current lung disability.  Access to the record on appeal must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the record, the examiner should be asked to identify any current lung pathology found on examination, to include COPD, emphysema, asthma, or any other residual of lobar pneumonia.  The examiner should then provide an opinion as to whether it is as least as likely as not that any current lung disability identified on examination is causally related to the appellant's active service or any incident therein, including treatment for bilateral lobar pneumonia.  A complete rationale for all opinions must be provided.  In providing the opinion, the examiner is requested to reference the pertinent evidence of record, including the opinions provided by Michael Baaklini, M.D. 

2.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record.  If the claims remains denied, the appellant and his agent should be issued an appropriate supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


Department of Veterans Affairs


